In a proceeding pursuant to CPLR article 78 to review the respondents’ determination dated April 1, 1998, terminating the petitioner’s employment as a probationary employee in the Department of Motor Vehicles, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Lally, J.), dated March 8, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
“A probationary employee may be terminated without a hearing and without a statement of reasons in the absence of a showing that the termination was for a constitutionally impermissible purpose, in bad faith, or in violation of statutory or decisional law” (Matter of Iannuzzi v Town of Brookhaven, *242258 AD2d 651). The petitioner has the burden of demonstrating bad faith by competent evidence, not speculation (see, Matter of Williams v Commissioner of Off. of Mental Health of State of N. Y., 259 AD2d 623; Matter of Leskow v Office of Ct. Admin., 248 AD2d 1004). As the petition fails to allege facts which support the petitioner’s conclusory claim of discrimination, or to otherwise show bad faith, the petition was properly denied and the proceeding was properly dismissed. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.